 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                                   DISTRICT OF NEVADA
 9
10
     BLAKE COOLEY,                                    Case No.: 2:19-cv-00562-JCM-NJK
11
           Plaintiff(s),                                            Order
12
     v.                                                         (Docket No. 29)
13
     FREEDOM FOREVER, LLC, et al.,
14
           Defendant(s).
15
16        Pending before the Court is a proposed discovery plan. Docket No. 29. In light of the
17 Court’s order granting Defendant’s motion to stay discovery, Docket No. 30, the proposed
18 discovery plan is DENIED.
19        IT IS SO ORDERED.
20        Dated: May 24, 2019
21                                                         ______________________________
                                                           Nancy J. Koppe
22                                                         United States Magistrate Judge
23
24
25
26
27
28

                                                1
